

January 23, 2006


Terrell Herring





 
Re:
Amendment to Employment Agreement



Dear Terrell:


This letter confirms our agreement and shall serve to amend the April 8, 2002
Employment Agreement between you and the Company in accordance with the
following:



a.  
Fringe Benefits

 
A sentence shall be added at the end of Paragraph 3 (b) to read as follows:


 
In addition to the benefits described above, the Company shall provide life
insurance to the Executive in a minimum amount of $1,000,000.
 

b.  
Bonus

 
Paragraph 3 (c) shall be amended to read as follows:


 
The Executive shall be eligible for a bonus in each calendar year, based on the
Executive’s success in reaching or exceeding performance objectives as
determined by the Chief Executive Officer or his/her designee, the amount of
such bonus, if any, to be determined in the discretion of the Company.
Notwithstanding the foregoing, if the Executive remains employed by the Company
through the bonus payout date, the Executive shall be entitled to a bonus range
of 0 - 100% (50% target) of the Executive’s then current base salary, with the
amount of such bonus, if any, remaining subject to the discretion of the
Company.
 
If the Executive remains employed through December 31, 2006, the Executive will
be guaranteed a minimum bonus payout of $100,000.
 
c. Additional Pay


Paragraph 3 (g) shall be amended to read as follows:
 
If there is a Change in Control (as defined in paragraph 5(f) herein), and the
Executive is employed by the Company upon the Change in Control, and, in the
sole judgment and discretion of the Company, the Executive has satisfactorily
performed all assigned duties, including using his best efforts to facilitate a
Change in Control, the Company shall award the Executive up to eighteen (18)
months base pay, minus such deductions as may be required by law or reasonably
requested by the Executive. The payment provided for in this paragraph 3(g)
shall be payable in two equal installments, the first installment of nine (9)
months shall be paid to the Executive within thirty (30) days following the
Change in Control, and the second installment of nine (9) months shall be paid
to the Executive on the earlier of (i) the six (6) month anniversary of the
Change in Control or (ii) upon the termination Without Cause of the Executive’s
employment by the Company; provided however, that no second installment payment
shall be made hereunder if the Executive’s employment with the surviving or
resulting entity is terminated for any reason or than by the Company Without
Cause. If the Executive’s employment hereunder is terminated Without Cause
within the two months immediately preceding the Change in Control, the Executive
shall be entitled to eighteen (18) months base pay pursuant to this paragraph
3(g), minus such deductions as may be required by law or reasonably requested by
the Executive, and any payment to which the Executive may be entitled pursuant
to paragraph 6 (c) of this Agreement; provided however, that no payment shall be
made hereunder if the Executive’s employment is terminated for any reason other
than Without Cause or if, in the sole judgment and discretion of the Company,
The Executive fails to satisfactorily perform all assigned duties, including
using his best efforts to facilitate a Change in Control. The Executive
acknowledges that the payments provided for in this paragraph 3(g) are in lieu
of (and not in addition to) any other payments or benefits to which the
Executive might otherwise be entitled due to a change in control, including but
not limited to, any stay bonuses, severance payments or termination benefits of
any kind offered to employees in connection with a change in control, whether
pursuant to a plan, arrangement, policy or otherwise; provided however, that
nothing herein shall effect the Executive’s right to payment pursuant to
paragraph 6 (c ) of this agreement.
 


 
d.  Termination Without Cause or for Good Reason
 
Paragraph 6 (c) shall be amended to read as follows:
 
If the Executive's employment hereunder is terminated by the Company Without
Cause pursuant to Section 5(a)(iv) above or For Good Reason pursuant to Section
5 (a)(v) the Company shall award the Executive severance benefits, subject to
the terms and conditions of this Agreement and of The Ventiv Health, Inc.
Severance Benefit Plan, if applicable. A lump sum payment of fifty two (52)
weeks of the Executive’s base pay, minus such deductions as may be required by
law or reasonably requested by the Executive to be paid out immediately. If
Executive has not secured a new position with a competitive company in the
Pharma Services arena, the Executive will receive an additional twenty six (26)
weeks of Executive’s base pay; paid bi-weekly, minus such deductions as may be
required by law or reasonably requested by the Executive. In order to be
eligible to receive any Severance Payment pursuant to this paragraph 6, the
Executive must sign, prior to receiving such Severance Payment, a valid release
and waiver of all claims against the Company relating to the executive’s
employment or the termination thereof, in a format to be determined by the
Company. No payment shall be made hereunder until at least eight (8) days
following the execution and delivery by the Executive of the valid release and
waiver.
 


 
e.  Continuing Effectiveness of Employment Agreement
 
Except as modified herein, the Employment Agreement dated April 8, 2002, shall
remain in full force and effect in accordance with their respective terms. 
 


 

f.  
Notice of Resignation

 
The Executive shall give the Company three (3) months notice prior to any
resignation with the exception of resignation for Good Reason as defined in
paragraph 5(e).
 


--------------------------------------------------------------------------------





 
If the foregoing is satisfactory, please so indicate by signing and returning to
me the enclosed copy of this Letter Agreement whereupon this will constitute the
agreement of the parties with respect to the subject matter referenced herein.
 


 


Very truly yours,


VENTIV HEALTH, INC.




By:__/s/ Eran Broshy________________________   
Eran Broshy
CEO 






Accepted and agreed to by:_/s/ Terrell
Herring_____________________  Dated:______________             Terrell
Herring       
                                                         